Citation Nr: 0947234	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-35 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for kidney cancer, status 
post left nephrectomy, and renal insufficiency, to include as 
secondary to service-connected type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The Veteran had active duty service from May 1952 to May 1956 
and from July 1956 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Kidney cancer and renal insufficiency were not shown in 
service or for many years thereafter.

2.  The preponderance of the competent evidence fails to 
demonstrate a link between the Veteran's kidney cancer and 
renal insufficiency and the Veteran's service-connected type 
II diabetes mellitus.


CONCLUSION OF LAW

The criteria for establishing service connection for kidney 
cancer, status post left nephrectomy, and renal insufficiency 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
June 2004 letter in connection with his claim, which advised 
the Veteran that he needed to submit evidence that his 
disability is related to service or that it is related to a 
service-connected disability, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  The Veteran's claim was 
last adjudicated in October 2006.  


The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and 
statements by the Veteran and his representative in support 
of his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notices is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the Veteran.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cancer or 
cardiovascular-renal disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, 
will be presumed to have been exposed to an herbicide agent 
during that service.  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2009).  A presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); 
see also Health Outcomes Not Associated With Exposure to 
Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  

Initially, the Board notes that kidney cancer and renal 
insufficiency are not presumptive disease listed under 
38 C.F.R. § 3.309(e) as being a result of herbicide exposure.  
Indeed, in its 2007 report, the National Academy of Science 
(NAS) concluded the epidemiologic evidence and previous 
reports reviewed reflect inadequate or insufficient evidence 
to determine an association between exposure to herbicides 
and renal cancer.  Id.  Thus, service connection as a 
presumptive disorder due to Agent Orange exposure is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309(e).  However, the 
Veteran may still establish service connection under other 
service connection principles.  See Combee v. Principi, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

The Veteran does not contend and the evidence does not show 
that his kidney cancer or renal insufficiency arose during 
service or within one year following discharge from service.  
In this regard, his service treatment records are negative 
for any kidney cancer or renal disorder.  The Veteran 
underwent VA examinations in 1973, 1974 and 1986, none of 
which showed any complaint for kidney cancer or renal 
insufficiency.  VA treatment records specifically showed no 
complaint with respect to his kidneys in March 2001.  

The Veteran was first diagnosed with kidney cancer in October 
2003.  At that time, the Veteran was given a CT scan, after 
being in a car accident, which showed a lump in the Veteran's 
left kidney.  He underwent a left nephrectomy.  Subsequent 
testing showed the lump to be left kidney cell carcinoma.  
Reports indicate that the cancer was contained and the 
doctors did not think that it had spread prior to being 
removed; the Veteran was given a good prognosis.  

Thus, there is no evidence of the condition in service or for 
many years thereafter, and none of the evidence of record 
even suggests a link between his military service and his 
kidney cancer or renal insufficiency.  As noted above, not 
even the Veteran contends that there is direct relationship 
between service and his condition.  While a VA medical 
opinion has not been obtained with respect to direct service 
connection, in the absence of evidence of the conditions in 
service or an indication that the condition may be directly 
related to service, an opinion is not required.  See 
38 C.F.R. § 3.159(c)(4).

Rather, the Veteran specifically argues that his kidney 
cancer and renal insufficiency are secondary to his service 
connected diabetes mellitus.  Service connection may be 
granted for disability which is proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2009).  Service connection on 
a secondary basis may not be granted without medical evidence 
of a current disability and medical evidence of a nexus 
between the current disability and a service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 
(1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

The Board notes that in a May 2002 rating decision the 
Veteran service connection on a presumptive basis was 
established for type II diabetes mellitus due to exposure to 
herbicides (Agent Orange) while serving in the Republic of 
Vietnam.  

The Veteran and his representative argue specifically that 
the Veteran's diabetes is a risk factor for kidney cancer.  
The Veteran specifically argues in his Notice of Disagreement 
that diabetes is the most common cause for kidney failure 
even when it is controlled by diet and that diabetes accounts 
for 50 percent of the cases of kidney failure.  He 
subsequently concludes in his Substantive Appeal that 
diabetes can lead to many secondary conditions and those 
conditions can vary depending on the individual.  He further 
argues that the absence of other secondary conditions does 
not preclude the diagnosis of a more serious medical 
condition caused by diabetes.  The Veteran's representative, 
in its November 2009 Informal Hearing Presentation, stated 
that diabetes is a risk factor associated with kidney cancer, 
according to an International Journal of Urology study.  It 
also noted that diabetes is the most common cause for renal 
dysfunction, accounting for 44 percent of new cases.  The 
Veteran's representative concluded that after their research 
kidney cancer could result from diabetes.  No research 
documents were included with their presentation.

The Board notes that where the determinative issue is one of 
medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue where such matter is not capable of lay 
substantiation.  Jones v. West, 12 Vet. App. 383, 385 (1999); 
Routen v. Brown 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Here, the etiology 
of kidney cancer and renal insufficiency are not matters 
capable of lay observation.  The Veteran has not shown that 
he or his representative are medical professionals and 
capable of providing a competent medical opinion as to 
causation.  

While they have made their own lay interpretation of medical 
articles they purportedly read, but did not provide copies 
of, their lay assessment of the Veteran's specific medical 
situation to those medical articles is not competent medical 
evidence.  

In this case, the only competent medical opinion was provided 
by Dr. T. L., M.D. following a VA examination.  Dr. L. 
examined the Veteran thoroughly and considered the Veteran's 
medical history.  He diagnosed the Veteran with kidney 
cancer, status post left nephrectomy; diabetes mellitus type 
II, diet and exercise controlled; and renal insufficiency.  
The examiner noted that the Veteran's diabetes has never 
required oral medications or insulin to control blood sugar, 
and that he has been able to keep sugar levels under control 
with diet and exercise.  Following examination and laboratory 
studies, the examiner opined that the Veteran's left kidney 
cancer is unrelated to diabetes.  He further opined that the 
renal insufficiency noted in the Veteran's right kidney was 
not likely due to his very very mild diabetes.  The examiner 
reasoned that cases where there is very minimal to borderline 
diabetes are not associated with significant renal pathology 
and that the Veteran's blood sugars run in the low 100s or 
below.  

The Board finds that this physician's opinion as to the 
claimed relationship between the Veteran's service-connected 
diabetes and his kidney cancer and renal insufficiency is 
vastly more probative and competent than the Veteran and his 
representative's lay assertions and citation to unsubmitted 
medical studies and journal articles.  Therefore, the Board 
finds that there is no competent evidence of a nexus between 
the Veteran's kidney cancer and his service-connected type II 
diabetes mellitus.  Accordingly, the Board finds that the 
Veteran's claim for service connection for kidney cancer, 
status post left nephectomy, and renal insufficiency, to 
include as secondary to service-connected type II diabetes 
mellitus, must be denied.  See 38 C.F.R. §§ 3.303, 3.310; see 
also Hickson, supra; Wallin, supra.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for kidney cancer, status post left 
nephrectomy, and renal insufficiency, is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


